             Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 1 of 42




 1

 2
                                                                     The Honorable Robert J. Bryan
 3                                                                     Trial Date: January 13, 2020
 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA
 9   ERIC KLOPMAN-BAERSELMAN, as                         NO. 3:18-cv-5536
     Personal Representative for the Estate of
10   RUDIE KLOPMAN-BAERSELMAN,                           DECLARATION OF DANA C. KOPIJ IN
     deceased,                                           SUPPORT OF DEFENDANT WEIR
11                                                       VALVES & CONTROLS USA, INC. d/b/a
                    Plaintiff,                           ATWOOD & MORRILL CO., INC.’S
12                                                       MOTION FOR SUMMARY JUDGMENT
             v.
13                                                       ORAL ARGUMENT REQUESTED
     AIR & LIQUID SYSTEMS CORPORATION,
14   a Pennsylvania corporation, individually and as     NOTE FOR MOTION CALENDAR:
     successor-by-interest to BUFFALO PUMPS, et          JUNE 7, 2019
15   al.,
                   Defendants.
16

17           I, Dana C. Kopij, am an attorney with Williams Kastner & Gibbs, PLLC, counsel of
18   record for Defendant Weir Valves & Controls USA, Inc. d/b/a Atwood & Morrill Co., Inc.
19   (hereinafter, “Weir Valves”) in the above captioned matter. I am over the age of eighteen, a
20   U.S. citizen, and am competent to make this declaration.
21           1.     Attached hereto as Exhibit 1 is a true and correct copy of Plaintiffs’ Responses
22   to Style Interrogatories, which was served on or about June 5, 2018.
23           2.     Attached hereto as Exhibit 2 is a true and correct copy of Plaintiffs’ Disclosure
24   of Primary Witnesses, which was served on or about May 7, 2018.
25                                                                    Williams, Kastner & Gibbs PLLC
     DECLARATION OF DANA C. KOPIJ IN SUPPORT OF
                                                                      601 Union Street, Suite 4100
     DEFENDANT WEIR VALVES & CONTROLS USA, INC. d/b/a                 Seattle, Washington 98101-2380
     ATWOOD & MORRILL CO., INC.’S MOTION FOR SUMMARY                  (206) 628-6600
     JUDGMENT - 1
     (Case No. 3:18-cv-5536)
     6847342.1
             Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 2 of 42




 1           3.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts of the
 2   deposition transcript of Muriel Klopman-Baerselman, taken in this matter on or about April 25,
 3   2018.
 4           4.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts of the
 5   deposition transcript of Eric Klopman-Baerselman, taken in this matter on or about July 13,
 6   2018.
 7           5.     Attached hereto as Exhibit 5 is a true and correct copy of excerpts of the
 8   deposition transcript of Thomas Klopman-Baerselman, taken in this matter on or about
 9   December 05, 2018.
10           6.     Attached hereto as Exhibit 6 is a true and correct copy of excerpts of the
11   deposition transcript of Ray Smith, taken in this matter on or about December 21, 2018.
12           7.     Our office was present for the two sessions of deposition of Steven Klopman on
13   December 12, 2018 and December 13, 2018. I can confirm that Steven Klopman testified that
14   he had no personal knowledge regarding any of the manufacturers, brand names, or trade
15   names of any products that Decedent would have worked with while employed by the Royal
16   Dutch Navy, the Merchant Marines, Bruce Engineering, Econolite, or Tektronix.
17           The foregoing statement is made under penalty of perjury under the laws of the State of
18   Washington and is true and correct.
19           Signed at Seattle, Washington on this 16th day of May, 2019.
20
                                                      s/Dana C. Kopij
21                                                    Dana C. Kopij, WSBA #31648
22

23

24

25                                                                    Williams, Kastner & Gibbs PLLC
     DECLARATION OF DANA C. KOPIJ IN SUPPORT OF
                                                                      601 Union Street, Suite 4100
     DEFENDANT WEIR VALVES & CONTROLS USA, INC. d/b/a                 Seattle, Washington 98101-2380
     ATWOOD & MORRILL CO., INC.’S MOTION FOR SUMMARY                  (206) 628-6600
     JUDGMENT - 2
     (Case No. 3:18-cv-5536)
     6847342.1
             Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 3 of 42



                                     CERTIFICATE OF SERVICE
 1

 2           I hereby certify under penalty of perjury of the laws of the State of Washington that on
 3   the below date, I electronically filed the foregoing document with the Clerk of the court using
 4   the electronic filing system, which will send notification of such filing to all counsel of record.
 5
             Signed at Seattle, Washington this 16th day of May, 2019.
 6
                                                         s/Jaimisha Steward
 7                                                       WILLIAMS, KASTNER & GIBBS PLLC
                                                         601 Union Street, Suite 4100
 8                                                       Seattle, WA 98101-2380
                                                         Telephone: (206) 628-6600
 9                                                       Fax: (206) 628-6611
                                                         Email: jsteward@williamskastner.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                                       Williams, Kastner & Gibbs PLLC
     DECLARATION OF DANA C. KOPIJ IN SUPPORT OF
                                                                         601 Union Street, Suite 4100
     DEFENDANT WEIR VALVES & CONTROLS USA, INC. d/b/a                    Seattle, Washington 98101-2380
     ATWOOD & MORRILL CO., INC.’S MOTION FOR SUMMARY                     (206) 628-6600
     JUDGMENT - 3
     (Case No. 3:18-cv-5536)
     6847342.1
Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 4 of 42




                                 Exhibit 1
             Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 5 of 42



 1                                                     THE HONORABLE KATHRYN J. NELSON

 2

 3

 4

 5

 6                 SUPERIOR COURT OF WASHINGTON FOR PIERCE COUNTY

 7
     ERIC KLOPMAN-BAERSELMAN,                           CASE NO.: 17-2-12622-1
 8   individually and as Personal Representative
     of RUDIE KLOPMAN-BAERSELMAN,                       PLAINTIFS’ RESPONSES TO
 9   deceased; MURIEL KLOPMAN-                          DEFENDANTS’ FIRST SET OF
     BAERSELMAN, THOMAS SHANE, and                      STYLE INTERROGATORIES
10   STEVEN GARRET,

11                 Plaintiffs,

12          v.

13   3M COMPANY, et al.,

14                 Defendants.

15
                                         INTERROGATORIES
16
     Background
17

18   1.     Please provide the following for you and your spouse, if applicable:

19          a.     Full name, including other names by which you have been known, including
                   nicknames, maiden names, and aliases;
20          b.     Date and place of birth, Social Security number, and all addresses at which you
                   have lived during the past 20 years including your current address;
21
            c.     Dependents (including names, ages and relationship to you); and
22
            d.     Your current height and weight.
23


     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                  WEINSTEIN COUTURE PLLC
                                                                               601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 1                                                 SEATTLE, WASHINGTON 98101
                                                                         (206) 508-7070 - FACSIMILE (206) 237-8650
             Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 6 of 42



 1   ANSWER:

 2   a.     Rudie Klopman-Baerselman
     b.     January 11, 1937; Java, Surabaya, Indonesia; XXX-XX-XXXX; 492 Harder Rd., Washougal,
            WA 98671.
 3   c.     None.
     d.     5’6”, 175 lbs.
 4

 5   a.     Muriel Klopman-Baerselman.
     b.     March 7, 1940; Indonesia; 492 Harder Rd., Washougal, WA 98671.
 6   c.     Not applicable
     d.     Not applicable
 7
     Marital Status & Children
 8

 9   2.     If you are or have been married, provide the following:

10          a.     Full name, place of residence (i.e., city or town or specific address, if known), and
                   date of marriage for each spouse (and date of divorce, if applicable);
11          b.     The current occupation and income of your current spouse;
12          c.     Names, ages and place of residence (i.e., city or town or specific address, if
                   known) of children from each marriage; and
13
            d.     The present general state of health of your current spouse and each child listed
14                 above, or if deceased, the date and cause of death.

15   ANSWER:

16          a.     Connie Klopman-Baerselman;
            b.     Not applicable.
            c.
17                 1.     Steven Garret; 45 years old; 3352 Sky Road, Washougal, WA 98671.
                   2.     Eric Eugene Klopman-Baerselman; 44 years old; 40910 SE 30th Street,
18                        Washougal, WA 98671.
                   3.     Thomas Shane, 43 years old; 1004 Meadwood, Sandpoint, IH 83864
19
            d.     Connie died of a heart attack in 1995. Steven, Eric, and Thomas are generally
20                 in good health.s

21
            a. Murial Klopman-Baerselman; Washougal, Washington; 1997 - present.
22               Not applicable
                 Social Security: XXX-XX-XXXX
23          b.   Not applicable.
            c.   Not applicable.

     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                   WEINSTEIN COUTURE PLLC
                                                                                601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 2                                                  SEATTLE, WASHINGTON 98101
                                                                          (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 7 of 42



 1
     Family Members
 2

 3   3.    Identify the following with respect to each of your parents, step parents, siblings, adopted
           siblings, and half-siblings:
 4
           a.     Name, place of residence (i.e., city or town or specific address, if known),
 5                relationship status, and age for each such person;

           b.     Whether any of the persons listed above has suffered from cancer, bronchitis,
 6                emphysema, or any other respiratory, pulmonary or cardiovascular condition or
                  any other serious health condition or illness if known;
 7
           c.     If deceased, the date, place, and cause of death for each person listed above, if
 8                known;

 9         d.     Whether any of the persons listed above has been exposed to asbestos-containing
                  materials, and if so, the details of such exposure.
10
     ANSWER:
11
           a.     Father: Steven Englebert Klopman Baerselman,
           b.     Died of stomach cancer.
12         c.     1949, stomach cancer.
           d.     Unknown.
13
           a.     Mother: Elvira Klopman Baerselman
14         b.     None.
           c.     Died of malaria in approximately 1941 during the Japanese occupation of the
15                Dutch East Indies.
           d.     Unknown.
16
           a.     Brother: Gerry Klopman-Baerselman,
           b.     Lung cancer.
17
           c.     Died in 1997 of lung cancer.
           d.     Unknown.
18
           a.     Half-sister: Millie Klopman-Baerselamn
19
           b.     Breast cancer.
           c.     Not applicable.
20
           d.     Unknown.
21
           a.     Sister: Mary Klopman-Baerselman
           b.     No cancer.
22
           c.     Not applicable.
           d.     Unknown.
23


     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                  WEINSTEIN COUTURE PLLC
                                                                               601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 3                                                 SEATTLE, WASHINGTON 98101
                                                                         (206) 508-7070 - FACSIMILE (206) 237-8650
                Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 8 of 42



 1     Education

 2
       4.      Please state the highest grade or last school or educational facility attended, including the
 3             dates of attendance and degree attained, if applicable. (Include technical, vocational
               training and correspondence courses.)
 4
       ANSWER:
 5
               High school: high school diploma or equivalency in Holland.
               College: some college courses through Tektronix
 6

 7
       Military Service
 8

 95.        If you have ever served in the armed forces of any country, please state the following:
10             a.      Country served;
11             b.      Inclusive dates of service;

12             c.      Branch of service;

13             d.      Rank attained;

14             e.      Type of duty;

15             f.      Where duty was performed;

               g.      When you were discharged;
16
               h.      Type of discharge; and
17
               i.      Your serial number.
18
               j.      If ever rejected by the armed forces, state the date and reasons.
19
       ANSWER:
20
       a. – i. Not applicable. Mr. Klopman-Baerselman never served in the armed forces of any
21     country.

22     Other lawsuits, Proceedings, etc.

23
       6. If you have ever been a party to any lawsuit (excluding this lawsuit), arbitration or
          administrative agency action involving personal injury or illness, please state the following:
       PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                     WEINSTEIN COUTURE PLLC
                                                                                    601 UNION STREET, SUITE 2420
       STYLE INTERROGATORIES - 4                                                    SEATTLE, WASHINGTON 98101
                                                                              (206) 508-7070 - FACSIMILE (206) 237-8650
               Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 9 of 42



 1
              a.     The names and addresses of all plaintiffs, defendants and other parties, and each
 2                   of their attorneys;

              b.     The location and court, tribunal, arbitration board or administrative agency where
 3                   each lawsuit, arbitration, or administrative agency action was filed;
 4            c.     The cause or identifying file number;

 5            d.     The approximate date of filing;

 6            e.     The circumstances, nature and extent of the injuries or illnesses claimed; and

 7            f.     The present status of each lawsuit, arbitration or administrative agency action,
                     including the decision, award or ruling, if any.
 8
     ANSWER:
 9
     Mr. and Mrs. Klopman-Baerselman were involved in a car accident in 2013 and brought a
10   lawsuit against the other driver who was at fault. It was resolved prior to the taking of any
     depositions.
11
     Income
12

13   7.       For each of the past ten (10) years please state the following:

14            a.     The amount of all income you received;

              b.     The sources of all income you received (e.g., itemized as to each individual
15                   source);
16            c.     For each full-time job, your employer, type of work, your base rate of pay and
                     overtime rate of pay, and the number of hours per week which you normally
17                   worked including how much of this was compensated as overtime and whether
                     you are currently engaged in this employment; and
18
              d.     For each part time job, your employer, type of work, your rate of pay received for
                     such work, the total hours or days you worked part time and whether you are
19                   currently engaged in this part time employment.
20   ANSWER:
21   Monthly pension income: approximately $1,600/month;
     Monthly Social Security Income: approximately $1,700/month;
22   Other income: approximately $3-400/month from annuities.
23


     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                      WEINSTEIN COUTURE PLLC
                                                                                      601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 5                                                        SEATTLE, WASHINGTON 98101
                                                                                (206) 508-7070 - FACSIMILE (206) 237-8650
             Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 10 of 42



 1   Expert Witnesses

 2
     8. For each expert witness you expect to call at trial, please state the following:
 3
            a.      The name, address, and occupation of each expert witness;
 4
            b.      The subject matter on which such expert witness is expected to testify;
 5          c.      The substance of the facts and opinions to which such expert witness is expected
                    to testify; and
 6
            d.      A summary of the grounds for each such opinion.
 7
     ANSWER:
 8
            Objection. This interrogatory seeks the premature disclosure of expert information.
 9   Subject to and without waiving the foregoing objections, plaintiffs respond as follows:

10   Likely Drs. Brodkin, Dr. Brody, Dr. Castleman, Dr. Staggs, Dr. Maddox, Robert W. Johnson,
     Susan Raterman, Sean Fitzgerald, and others as revealed by further investigation and discovery.
11
     Smoking History
12

13   9.     If you have smoked or used tobacco products during your lifetime, please describe your
            smoking history in detail (e.g., give specific information about the time period you
14          smoked, amount smoked, whether or not you inhaled, type of tobacco product, brand
            names, etc.)
15
     ANSWER:
16
            Objection. This interrogatory seeks irrelevant information not reasonably calculated to
17
     lead to the discovery of admissible evidence. It is overbroad and compound. It may seek the
18
     premature disclosure of expert opinion.       It seeks impermissible and inadmissible character
19   evidence, not reasonably calculated to lead to the discovery of admissible evidence. If the

20   information sought had any minimal relevance, and plaintiffs contend it does not, its probative

21   value would be substantially outweighed by the danger of unfair prejudice, confusion of the

     issues, and misleading the jury, thus causing undue delay and waste of time. [WA E.R. § 403.]
22
     Subject to and without waiving the foregoing objections, plaintiffs respond as follows:
23


     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                    WEINSTEIN COUTURE PLLC
                                                                                 601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 6                                                   SEATTLE, WASHINGTON 98101
                                                                           (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 11 of 42



 1
           Mr. Klopman-Baerselman began smoking in approximately 1946 at age 9 while in an
 2   Indonesian concentration camp. He smoked Dutch hand-rolled tobacco. When Mr. Klopman-

 3   Baerselman began smoking there were no warnings about cancer on tobacco products. He

 4   smoked Drum, a brand of hand-rolling tobacco. He smoked approximately 6-7 cigarettes per

     day.
 5
     Employment
 6
     10.   For each employer for whom you have ever worked (including self-employment and part
 7         time employment) please identify:
 8         a.     In chronological order, the beginning and ending dates of each period of
                  employment;
 9
           b.     The place of each such employment;
10
           c.     The nature of the business for each such employment; and
11
           d.     Your particular title or job description or function for each such employment.
12
     ANSWER:
13
     a.    Royal Dutch Lloyd, 1955 - 1959
14   b.    Indonesia
     c.    Merchant Marine
15   d.    Oilman

16   a.    Bruce Engineering, 1960 – 1964
     b.    Gardena, CA
17   c.    Subcontractor for North American Aviation
     d.    Fabricating parts for the XB-70 Valkyrie aircraft
18
     a.    Econolite, 1964 – 1967
19   b.    Englewood, CA
     c.    Manufacture of traffic signals
20   d.    Unknown, but Rudie performed wiring and soldering work.

21   a.    Tektronix, 1967 – 1998
     b.    Beaverton, OR
22   c.    Precision instrument production firm.
     d.    Maintenance tech.
23


     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                WEINSTEIN COUTURE PLLC
                                                                             601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 7                                               SEATTLE, WASHINGTON 98101
                                                                       (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 12 of 42



 1   Asbestos Exposure/Jobsites

 2
     11.    Identify each job site or ship (referencing its specific location and the dates of your
 3          employment) at which you claim exposure to asbestos-containing products and your
            occupation or trade at each job site.
 4
     ANSWER:
 5
            On information and belief, Rudie Klopman-Baerselman may have been exposed
            to the defendants’ asbestos-containing products while working as an oilman in the
 6
            merchant marines from 1955 to 1959. Mr. Klopman served aboard three steam-
            driven ships: (1) the SS Friesland, formerly the USS Niantic (CVE-46), (2) the SS
 7
            Waterman, formerly the U.S. built SS LaGrande Victory, and (3) the SS
            Kertosono. Mr. Klopman-Baerselman was also exposed to defendants asbestos-
 8
            containing brakes, clutches, and gaskets through his own automotive work.
            Investigation and discovery are continuing.
 9
            On information and belief, Rudie worked as an auto mechanic at Brown’s
10
            Chevron in Camas, WA, for a number of years in the 1960s.
11
            State separately for each job site or ship enumerated in your response to
            Interrogatory No. 11, the following:
12
            a.     The name and address of your employer;
13
            b.     The names of each contractor that brought, installed, or used the asbestos or
14                 asbestos-containing product on the job site, the date, and the contractor that is
                   related to your exposure;
15
            c.     The nature of your exposure to asbestos containing products (include job title,
16                 duties performed, and details as to whether exposure occurred during rip-out,
                   repair, new construction, etc.);
17
            d.     The names of the manufacturers, sellers, distributors and/or the brand names of
                   the asbestos-containing products to which you were exposed and the dates you
18                 claim exposure to each product;

19          e.     The names and addresses of co-workers and supervisors/foremen;

20          f.     The name, address and telephone number of every witness who can identify
                   asbestos-containing product(s) at the site. For each such witness, also please
21                 identify which specific products they will identify at each specific jobsite. (If you
                   are relying on a deposition of the witness, please identify it.);
22          g.     Whether during the course of that employment you were advised, warned or made
                   aware in any manner that exposure to or inhalation of, asbestos dust and fibers
23                 could have an adverse affect on your health. If so, for each such advice, warning
                   or awareness, state who advised you, where you were advised, when you were

     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                   WEINSTEIN COUTURE PLLC
                                                                                601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 8                                                  SEATTLE, WASHINGTON 98101
                                                                          (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 13 of 42



 1                advised, how you were advised, and the nature of the advice, warning or
                  awareness that you were given;
 2
           h.     Whether respiratory safety equipment (e.g., masks, respirators, suckers, blowers,
                  etc.) was either required, made available to you, or recommended by your
 3                employer, supervisor or anyone else at the job site;

 4         i.     Whether your employer provided showers or separate lockers for work and
                  personal clothing; and
 5
           j.     Whether company sponsored physical examinations were required or made
 6                available to you by each employer, and if so, the nature and frequency of such
                  examinations. If known, state the names and addresses of the examining doctor
                  or facility.
 7
     ANSWER:
 8
           On information and belief, Rudie Klopman-Baerselman may have been exposed
 9         to the defendants’ asbestos-containing products while working as an
           oilman/stoker in the boiler room in the merchant marines from 1955 to 1959. Mr.
10         Klopman-Baerselman served aboard three steam-driven ships: (1) the SS
           Friesland, formerly the USS Niantic (CVE-46), (2) the SS Waterman, formerly
11         the U.S. built SS LaGrande Victory, and (3) the SS Kertosono. On information
           and belief, Rudie was exposed to asbestos from the boilers on the Friesland,
12         which were manufactured by Foster Wheeler. Rudie was also exposed to asbestos
           from turbines manufactured by General Electric, valves manufactured by Crane
13         Co. and Atwood & Morrill, pumps manufactured by Viking and Ingersoll-Rand,
           as well as compressors manufactured by Ingersoll-Rand. Rudie was never aboard
14         a ship in dry dock or during an overhaul of any type.
15         Mr. Klopman-Baerselman was also exposed to defendants’ asbestos-containing
           brakes, clutches, and gaskets through his own automotive work, and on
16         information and belief, as a professional auto mechanic.
17         Mr. Klopman-Baerselman never saw a warning about asbestos on any product,
           and he was never warned about the hazards of asbestos.
18
           Plaintiffs have no further information responsive to this interrogatory at this time.
19         Discovery and investigation are ongoing.
20   12. If you contend you were exposed to asbestos or asbestos products under circumstances
             outside of your employment, please state the following:
21
           a.     The physical location, place and circumstances of this exposure;
22
           b.     The trade name, manufacturer, product type, and product contents to which you
23                believe you were exposed;

           c.     The dates you contend you came into contact with each such product; and
     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                  WEINSTEIN COUTURE PLLC
                                                                               601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 9                                                 SEATTLE, WASHINGTON 98101
                                                                         (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 14 of 42



 1
            d.     The names and addresses of all persons who have knowledge or witnessed this
 2                 exposure.

 3   ANSWER:

 4          Rudie Klopman-Baerselman was exposed to asbestos while performing automotive repair
     and replacement work from approximately 1960 to 2002. He drove at least 100 miles per day to
 5   work for over 30 years. He performed brake, clutch, and gasket work on many of his own
     vehicles, including the following:
 6
        •   1950 Oldsmobile 88
 7      •   1955 Cadillac
        •   1956 Oldsmobile 88
 8      •   1958 Pontiac Bonneville
        •   1960s Cadillac
 9      •   1961 BMW motorcycle
        •   1966 Toyota Corona
10      •   1966 Chevy pickup
        •   1967 Chevy pickup
11      •   1969 Toyota Corolla
        •   1969 Chevy pickup
12      •   1969 Oldsmobile vista cruiser
        •   1970 Toyota Corona
13
        •   1970 Chevy pickup
        •   1971 Toyota Celica
14
        •   1971 Toyota Corolla
15      •   1971 Ford pickup
        •   1972 Toyota Corona
16      •   1972 Toyota Corolla
        •   1972 Chevy truck
17      •   1976 Toyota Corona
        •   1976 Chevy pickup
18      •   1976 Ford motorhome
        •   1976 Datsun station wagon
19      •   1976 Oldsmobile station wagon
        •   1977 Toyota Pickup
20      •   1979 Toyota Celica
        •   1979 VW Ciracco
21      •   1980 Toyota Celica
        •   1980 Toyota Corolla
22
        •   1981 Toyota pickup
23      •   1981 Toyota Corolla
        •   1981 Datsun pickup
        •   1981 Ford mustang
     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF              WEINSTEIN COUTURE PLLC
                                                                           601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 10                                            SEATTLE, WASHINGTON 98101
                                                                     (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 15 of 42



 1      •   1982 Toyota Corolla
        •   1983 Toyota Tercel
 2      •   1983 Datsun pickup
        •   1984 Toyota Tercel
 3      •   1984 Nissan pickup
        •   1986 Datsun pickup
 4      •   1986 Nissan pickup
        •   1988 Toyota Camry
 5      •   1991 Ford pickup
        •   1993 Dodge pickup
 6
        •   1993 Toyota Tercel
 7      •   1997 Toyota Four Runner
        •   2002 Toyota RAV4
 8      •   2016 Toyota Highlander

 9         Rudie performed hundreds of additional brake, clutch, and gasket jobs on the vehicles of
     customers, friends, and family members. He worked on cars and trucks his entire life.
10
            Rudie bought asbestos-containing brakes, clutches, and gaskets from NAPA, Car Quest,
11   O’Reilly’s (f/k/a Schuck’s Auto Parts), Cost Less Auto Parts, and Toyota.

12          Rudie worked with Bendix and Rayloc brand brakes. The Rayloc brakes included
     asbestos-containing linings manufactured by Pneumo Abex, EIS, and Bendix.
13
            Rudie worked with gaskets manufactured by Victor and Fel-Pro.
14
           Rudie worked with clutches manufactured by Borg Warner. He also purchased clutches
15   from Toyota.

16          Rudie was exposed to asbestos at the NAPA store in Camas, Washington. The store had
     a machine shop with a brake grinder where Rudie regularly went to purchase brakes and get
17   them ground. He was exposed to asbestos as a bystander while NAPA employees ground his
     brakes with no breathing protection.
18
            Rudie sanded, grinded, abraded brakes and clutches and used compressed air when
19   performing automotive work. He used scrapers, sand paper, and electric grinders to remove
     Victor and Fel-Pro gaskets, as well as compressed air.
20
            Rudie built the family home in Washougal, Washington, in the mid-1970s. He also
21   performed maintenance work on his previous home in the early 1970s. He used Henry roofing
     cement and DAP caulking compound during his home construction and maintenance work. He
22   repeatedly removed and replaced these materials over the years.

23         Eric Klopman-Baerselman, Thomas Shane, Steven Garrett, and Ray Smith witnessed
     some of Rudie’s automotive and home remodel and construction work.

     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                WEINSTEIN COUTURE PLLC
                                                                             601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 11                                              SEATTLE, WASHINGTON 98101
                                                                       (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 16 of 42



 1         Union Membership

 2   13.   If you are currently or ever have been a member of any professional association, labor
           union or other trade, labor or employment organization, please state the following:
 3
           a.     The name and address of such union or labor organization, including local
                  designation and dates of membership;
 4
           b.     The type of work that you are or were authorized to perform by virtue of this
 5                membership;

 6         c.     Whether you received any newspapers, newsletters or other publications from this
                  union or labor organization and if so, the title(s) of the publications, and the time
 7                period, including dates during which you received such publications;

 8         d.     Whether or not you were ever informed during meetings or through publications
                  offered by the union of possible hazards associated with your job, and specifically
                  those hazards associated with exposure to asbestos dust; and
 9
           e.     Whether or not there were any medical screening programs offered or encouraged
10                by your union, and whether you took part in any such program. If you took part,
                  list the names of the facilities where the examinations took place and the names of
11                the participating physicians, if known.

12   ANSWER:

13         a.     IBEW from approximately 1962-1963.
           b.     Electrical.
           c.     Not applicable.
14         d.     Not applicable.
           e.     Not applicable.
15
     Retirement
16

17   14.   If you are currently retired from full time employment, please state the following:

18         a.     The date upon which you retired from full time employment;

19         b.     The reasons for your retirement; and

20         c.     The nature and amount of any benefits received as a result of your retirement.

21   ANSWER:

22
           a.     Approximately 1998
23         b.     Normal retirement
           c.     Not applicable.

     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                  WEINSTEIN COUTURE PLLC
                                                                               601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 12                                                SEATTLE, WASHINGTON 98101
                                                                         (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 17 of 42



 1
     Asbestos-Related Documents
 2

 3   15.    Provide the following with respect to the asbestos-related disease which forms the basis
            of this lawsuit. (Do not refer defendants to your medical records. Provide specific
            answers.):
 4
            a.     Nature of asbestos-related disease;
 5
            b.     Date disease was diagnosed;
 6
            c.     Physician or health care facility diagnosing the asbestos-related condition; and
 7
            d.     Physicians or health care facilities which have provided care or treatment for the
 8                 asbestos-related condition since diagnosis.

 9   ANSWER:

10          a.     Malignant mesothelioma.
            b.     July 11, 2017
            c.     Peacehealth Medical Group; Compass Oncology; and Columbia Imaging in
11                 Vancouver, Washington.
                   David A. Smith, M.D.
12                 Rita Williams, NP-C
                   Jonathan DykstraM.D.
13                 Daniel R, Kocarnick, M.D.
                   Julia Longo, M.D.
14
     Health Care Providers
15

16   16.    With respect to each doctor or health care provider who has examined or treated you for
            any respiratory condition during your lifetime or for any other health condition during the
17          past 25 years, state the following:

18          a.     The name and address of each such doctor or health care provider;

19          b.     The reasons that you were seen by each doctor or health care provider;

            c.     The type of examination or nature of treatment that was given to you by each
20                 doctor or health care provider; and
21          d.     The date or dates on which you were examined or treated by each doctor or health
                   care provider.
22
     ANSWER:
23


     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                  WEINSTEIN COUTURE PLLC
                                                                               601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 13                                                SEATTLE, WASHINGTON 98101
                                                                         (206) 508-7070 - FACSIMILE (206) 237-8650
              Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 18 of 42



 1         a. Jonathan J. Dykstra, M.D. at Peacehealth in Vancouver, WA

 2         b. Primary Care Physician

 3         c. Various

           d. Dr. Dykstra was Rudie’s primary care physician for a number of years.
 4

 5
     Workers' Compensation/Disability Claims
 6

 7   17.      If you have filed a state or federal workers' compensation claim, a social security claim or
              a disability claim with any other entity for benefits as a result of your alleged asbestos-
 8            related disease or for any other reason, please state the following:

 9            a.     The date the claim was filed and its nature (i.e., Washington Department of Labor
                     & Industries claim, Federal Department of Labor claim, Longshoreman's claim,
10                   Social Security, etc.);

11            b.     The file number of your claim(s);

              c.     The status of your claim(s) (i.e., whether you are receiving benefits, your claim
12                   has been denied, etc.); and
13            d.     The nature of the disability for which you filed the claim.

14   ANSWER:

15            Not applicable

16   Special Damages

17
     18.      Please state the following for each and every special damage amount (including wage
18            loss, if any, and medical bills) which you allege as a result of your asbestos-related
              injury:
19
              a.     Special damage amount;
20            b.     Basis for this amount; and
21            c.     Whether you have any documentation to support this special damage amount. (If
                     so, please provide the documentation.)
22
     ANSWER:
23
           Plaintiffs are currently gathering information and documentation regarding their special
     damages and will supplement this interrogatory once they have obtained the responsive
     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF                     WEINSTEIN COUTURE PLLC
                                                                                  601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 14                                                   SEATTLE, WASHINGTON 98101
                                                                            (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 19 of 42



 1   information and documentation. On information and belief, Rudie Klopman-Baerselman’s
     medical bills incurred today are between $100,000 and $150,000. Investigation and discovery
 2   are continuing.

 3
                   ANSWERS to the FOREGOING INTERROGATORIES were submitted this 5th
 4
     day of June, 2018.
 5

 6                                            DEAN OMAR BRANHAM, LLP

                                              s/ Benjamin H. Adams
 7                                            Benjamin H. Adams, CA Bar No. 272909
                                              Admitted Pro Hac Vice
 8                                            302 N. Market Street, Suite 300
                                              Dallas, Texas 75202
 9                                            Telephone: (214) 722-5990
                                              Facsimile: (214) 722-5799
10                                            Counsel for Plaintiffs

11                                            And

12                                            WEINSTEIN COUTURE PLLC

13                                            Brian D. Weinstein, WSBA # 24497
                                              Benjamin R. Couture, WSBA # 39304
14                                            Alexandra B. Caggiano, WSBA # 47862
                                              601 Union Street, Suite 2420
15                                            Seattle, Washington 98101
                                              Telephone: (206) 508-7070
16                                            Facsimile: (206) 237-8650
                                              Counsel for Plaintiffs
17

18

19

20

21

22

23


     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST SET OF             WEINSTEIN COUTURE PLLC
                                                                          601 UNION STREET, SUITE 2420
     STYLE INTERROGATORIES - 15                                           SEATTLE, WASHINGTON 98101
                                                                    (206) 508-7070 - FACSIMILE (206) 237-8650
Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 20 of 42




                                 Exhibit 2
            Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 21 of 42                                E-FILED
                                                                                                    IN COUNTY CLERK'S OFFICE
                                                                                                  PIERCE COUNTY, WASHINGTON

                                                                                                           May 07 2018 2:23 PM
 1                                                      THE HONORABLE KATHRYN J. NELSON
                                                                                         KEVIN STOCK
                                                                   Trial Date: October 25, 2018CLERK
                                                                                        COUNTY
 2                                                                                                        NO: 17-2-12622-1

 3

 4

 5

 6
                   SUPERIOR COURT OF WASHINGTON FOR PIERCE COUNTY
 7

 8     RUDIE KLOPMAN-BAERSELMAN and                           NO. 17-2-12622-1
       MURIEL KLOPMAN-BAERSELMAN,
 9     Husband and Wife,                                      PLAINTIFFS’ DISCLOSURE OF
                                                              PRIMARY WITNESSES
10                    Plaintiffs,

11            v.

12     3M COMPANY, et al.

13                            Defendants.

14
                                     I.      EXPERT WITNESSES
15
            Plaintiffs identify the following expert witnesses:
16
        •   Andrew Brodkin, M.D., occupational medicine doctor/specific causation;
17
        •   Arnold Brody, Ph.D., cell biologist/general causation;
18
        •   Barry Castleman, ScD, state of the art;
19
        •   Robert W. Johnson, MBA, economist.
20
        •   Susan Raterman, certified industrial hygienist;
21

22      •   Brent Staggs, M.D., diagnosing pathologist.

            Discovery is ongoing and Plaintiffs’ list of experts may not be fully inclusive at this time.
23
     Plaintiffs reserve the right to amend and/or supplement their list of expert witnesses. Plaintiffs


     PLAINTIFFS’ DISCLOSURE OF                                            WEINSTEIN COUTURE PLLC
     PRIMARY WITNESSES- 1                                                        601 UNION STREET, SUITE 2420
                                                                                 SEATTLE, WASHINGTON 98101
                                                                           (206) 508-7070 - FACSIMILE (206) 237-8650
             Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 22 of 42



 1   also reserve the right to use and offer any transcript at any time of the expert witnesses identified

 2   in this action by the Plaintiffs or any Defendant in this matter.

 3                                  II.     TREATING PHYSICIANS

 4          Plaintiffs reserve the right to call as witnesses any doctors who have examined Rudie

 5   Klopman-Baerselman or reviewed his medical records.            However, if Defendants choose to

 6   depose these doctors, they should make the arrangements directly with the physicians

 7   themselves.

 8                        III.    PRODUCT IDENTIFICATION WITNESSES

 9               A. WITNESSES

10          1.      Muriel Klopman-Baerselman
                    Contact through undersigned counsel
11
                    Mrs. Klopman-Baerselman will testify regarding her husband’s work with
12                  automotive friction products, as well as regarding economic and noneconomic
                    damages. She was deposed on April 25, 2018.
13
            2.      Eric Klopman-Baerselman
14                  Contact through undersigned counsel

15                  Eric Klopman-Baerselman will testify regarding his father’s automotive and
                    household construction work, as well as regarding economic and noneconomic
16                  damages.

17          3.      Steven Garret
                    Contact through undersigned counsel
18
                    Steven Garret will testify regarding his father’s automotive and household
19                  construction work, as well as regarding economic and noneconomic damages.

20          4.      Thomas Shane
                    Contact through undersigned counsel
21
                    Thomas Shane will testify regarding his father’s automotive and household
22                  construction work, as well as regarding economic and noneconomic damages.

23
            5.      Ray Smith
                    May be contacted at (360) 513-0175

     PLAINTIFFS’ DISCLOSURE OF                                             WEINSTEIN COUTURE PLLC
     PRIMARY WITNESSES- 2                                                         601 UNION STREET, SUITE 2420
                                                                                  SEATTLE, WASHINGTON 98101
                                                                            (206) 508-7070 - FACSIMILE (206) 237-8650
             Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 23 of 42



 1
                    Mr. Smith, a co-worker of Rudie Klopman-Baerselman’s, will testify about his
 2                  observations of Mr. Klopman-Baerselman’s work with and around asbestos-
                    containing automotive products.
 3
            B. CAVEAT REGARDING PRODUCT IDENTIFICATION WITNESSES
 4
            Plaintiffs specifically note that discovery is ongoing and Plaintiffs will seasonably
 5
     supplement this disclosure upon determining which additional witnesses, if any, they will call at
 6
     trial. Plaintiffs reserve the right to call as coworker witnesses any other witnesses discovered
 7
     upon further investigation and discovery.
 8
                                           IV.     OTHER WITNESSES
 9
            Plaintiffs intend to call Defendants’ respective CR 30(b)(6) witnesses at trial live and/or
10
     by deposition. Plaintiffs also anticipate that they will call live and/or by deposition one or more
11
     of Defendants’ CR 43(f) representatives. Furthermore, Plaintiffs anticipate that they will call
12
     live and/or by deposition past or current employees or agents of the Defendants.
13
            Discovery is ongoing and Plaintiffs will designate all such deposition testimony prior to
14
     trial in accordance with the Case Scheduling Order. Plaintiffs identify the witnesses herein
15
     without prejudice to Plaintiffs’ right to call any additional discovered witnesses at trial if such
16
     witnesses and/or transcripts are later discovered or if their testimony becomes necessitated by
17
     further developments in the case. Plaintiffs reserve the right to call any witnesses disclosed by
18
     any defendant. Plaintiffs reserve the right to use any and all listed witnesses against any and all
19
     named Defendants.
20

21
     ///
22

23
     ///


     PLAINTIFFS’ DISCLOSURE OF                                               WEINSTEIN COUTURE PLLC
     PRIMARY WITNESSES- 3                                                           601 UNION STREET, SUITE 2420
                                                                                    SEATTLE, WASHINGTON 98101
                                                                              (206) 508-7070 - FACSIMILE (206) 237-8650
            Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 24 of 42



 1          DATED this 7th day of May, 2018.

 2

 3
                                               DEAN OMAR & BRANHAM, LLP
 4
                                               s/ Benjamin H. Adams
 5                                             Jessica M. Dean, TXSB No. 24040777
                                               Benjamin H. Adams, CASB No. 272909
 6                                             Admitted Pro Hac Vice
                                               302 N. Market Street, Suite 300
 7                                             Dallas, Texas 75202
                                               Telephone: 214-722-5990
 8                                             Facsimile: 214-722-5991
                                               Counsel for Plaintiffs
 9
                                               And
10
                                               WEINSTEIN COUTURE PLLC
11                                             Brian D. Weinstein, WSBA No. 24497
                                               Benjamin R. Couture, WSBA No. 39304
12                                             Alexandra B. Caggiano, WSBA No. 47862
                                               601 Union Street, Suite 2420
13                                             Seattle, Washington 98101
                                               Telephone: (206) 508-7070
14                                             Facsimile: (206) 237-8650
                                               Counsel for Plaintiffs
15

16

17

18

19

20

21

22

23



     PLAINTIFFS’ DISCLOSURE OF                              WEINSTEIN COUTURE PLLC
     PRIMARY WITNESSES- 4                                          601 UNION STREET, SUITE 2420
                                                                   SEATTLE, WASHINGTON 98101
                                                             (206) 508-7070 - FACSIMILE (206) 237-8650
Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 25 of 42




                                 Exhibit 3
Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 26 of 42
           IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                    IN AND FOR THE COUNTY OF PIERCE




        RUDIE KLOPMAN-BAERSELMAN
        AND MURIEL KLOPMAN-
        BAERSELMAN, HUSBAND AND
        WIFE,

                     PLAINTIFFS,

        VS.                                   CASE NO.:     17-2-12622-1

        3M COMPANY, ET AL.,

                  DEFENDANTS.
        _____________________________________________________




                                                       DEPOSITION OF
                                           MURIEL KLOPMAN-BAERSELMAN


                                                            TAKEN ON
                                           WEDNESDAY, APRIL 25, 2018
                                                          10:00 A.M.


                                     NAEGELI DEPOSITION AND TRIAL
                           111 SOUTHWEST FIFTH STREET, SUITE 2020
                                           PORTLAND, OREGON 97204
      Case 3:18-cv-05536-RJB
       Muriel Klopman -Baerselman Document      222 NDT
                                   April 25, 2018    Filed 05/16/19
                                                        Assgn # 26200-1Page 27 of 42   Page 55


 1 have a few followup questions.

 2              Do you have any personal knowledge regarding the

 3 brand names of any products or equipment with which your

 4 late husband worked when he was in the Dutch Merchant

 5 Marines?

 6              MR. ADAMS:        Object to the form.

 7              THE WITNESS:         No, I don't know.

 8 BY MS. FRASER:

 9      Q       And do you have any personal knowledge regarding

10 the brand name or manufacturer of any products or equipment

11 with which your late husband worked at Tektronix?

12      A       I also have no idea.

13      Q       In what year did Rudie retire?

14      A       1998.

15      Q       Okay.     And he retired from Tektronix?

16      A       Yes.

17      Q       Before Rudie passed away, did he have any other

18 sources of income other than the Tektronix pension that you

19 already described?

20              MR. ADAMS:        Object to the form.

21              THE WITNESS:         He also had Social Security and

22 that's all I know.

23 BY MS. FRASER:

24      Q       Do you know how much per month he was collecting

25 in Social Security?
      Case 3:18-cv-05536-RJB
       Muriel Klopman -Baerselman Document      222 NDT
                                   April 25, 2018    Filed 05/16/19
                                                        Assgn # 26200-1Page 28 of 42   Page 78


 1 husband's work at Bruce Engineering.

 2              Do you have any information regarding your

 3 husband's employment at Bruce Engineering between 1960 and

 4 1964?

 5         A    I do not know.          At that time I was in Thailand.

 6         Q    Do you know what work he did there at Bruce

 7 Engineering?

 8         A    I was not married with him at that time.                        I do not

 9 know much about it.

10         Q    Do you have any knowledge regarding the brand

11 names or manufacturers of any equipment or products with

12 which your husband worked at Bruce Engineering?

13         A    No.

14              MS. KOPIJ:        That's all I have.             Thank you for your

15 time.

16              MR. ADAMS:        Does anyone on the phone have

17 questions?

18              MS. PEARSON:         This is Patty Pearson.               I just have

19 a few questions.

20              MR. ADAMS:        Okay.      Go ahead.

21 EXAMINATION

22 BY MS. PEARSON:

23         Q    Good afternoon.           My name is Patty Pearson. I

24 represent one of the defendants and I have just a few

25 followup questions for you.
Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 29 of 42




                                 Exhibit 4
Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 30 of 42
                    IN THE SUPERIOR COURT OF WASHINGTON
                         IN AND FOR PIERCE COUNTY




        ERIC KLOPMAN-BAERSELMAN, as Personal
        Representative for the Estate of
        RUDIE KLOPMAN-BAERSELMAN, deceased,

                     Plaintiffs,

        VS.

        AIR & LIQUID SYSTEMS
        CORPORATION, et al.,
                                        CASE NO. 17-2-12622-1
                  Defendants.
        _____________________________________________________




                                                          DEPOSITION OF

                                              ERIC KLOPMAN-BAERSELMAN


                                                             TAKEN ON
                                                FRIDAY, JULY 13, 2018
                                                           10:08 A.M.


                                BEST WESTERN PLUS - VANCOUVER MALL
                               9420 NORTHEAST VANCOUVER MALL DRIVE
                                       VANCOUVER, WASHINGTON 98862
       CaseEric
            3:18-cv-05536-RJB
                Klopman-Baerselman Document    222 NDT
                                    July 13, 2018   Filed 05/16/19
                                                       Assgn # 26200-8Page 31 of 42   Page 128


 1      A.      No.

 2         Q.   And you have no personal knowledge of where he

 3 boarded any of the ships?

 4      A.      No.

 5         Q.   And you also have no personal knowledge of the

 6 purpose of any voyage of the ships that he was on?

 7      A.      So I guess when you say -- I have some, like,

 8 manifests, you know, and stuff like that.                    You guys should

 9 have all that, right?

10         Q.   Sure.

11      A.      Is that knowledge?

12         Q.   Sure.

13      A.      I mean, I don't know.

14         Q.   Those are documents.

15      A.      Okay.     So I have knowledge of documents.                  How is

16 that?

17         Q.   Sure.     Okay.     And you -- you are not aware of any

18 particular equipment or manufacturers of equipment that were

19 on any of -- or alleged to be on any of the vessels on which

20 he sailed?

21      A.      No.     Just what we kind of talked about.

22         Q.   Okay.     And did he talk about any specific

23 equipment?

24      A.      He talked about one being steam-driven.

25         Q.   Okay.     The ship itself?
         CaseEric
              3:18-cv-05536-RJB
                  Klopman-Baerselman Document    222 NDT
                                      July 13, 2018   Filed 05/16/19
                                                         Assgn # 26200-8Page 32 of 42   Page 129


 1        A.     Yeah.      That was it.

 2         Q.    Did he say anything else?

 3        A.     No.     I mean, it was pretty vague, you know. So,

 4 no.

 5         Q.    Okay.      And what -- how was it that the

 6 conversation about it being steam-driven?

 7        A.     Because I was working on a steam turbine at the

 8 time.

 9         Q.    Okay.

10        A.     And he got to talking about that and --

11         Q.    And did he discuss any particular manufacturers

12 with you?

13        A.     No.

14         Q.    No?

15        A.     (Shakes head negatively.)

16         Q.    Okay.      Do you know whether your dad ever kept a

17 journal or a diary about what was going on during his life?

18        A.     Not that I'm aware of.

19         Q.    Okay.      Do you know if your dad kept in touch with

20 any of his former coworkers from when he was a Merchant

21 Marine?

22        A.     I know he did for a while, because I remember him

23 talking about one living in Australia or something. You

24 know, I was pretty young, you know, 18 or in my 20s.

25         Q.    Okay.      And do you recall the names of any
Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 33 of 42




                                 Exhibit 5
Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 34 of 42
           UNITED STATES DISTRICT COURT WESTERN DISTRICT OF
                         WASHINGTON AT TACOMA




        ERIC KLOPMAN-BAERSELMAN, AS
        PERSONAL REPRESENTATIVE FOR THE
        ESTATE OF RUDIE KLOPMAN-BAERSELMAN,
        DECEASED,
                  PLAINTIFFS,
        v.                           CASE NO.3:18-cv-5536-RJB

        AIR AND LIQUID SYSTEMS
        CORPORATION, ET AL.,

                  DEFENDANTS.
        _____________________________________________________




                                                          DEPOSITION OF

                                                         THOMAS KLOPMAN


                                                            TAKEN ON
                                         WEDNESDAY, DECEMBER 5, 2018
                                                          10:04 A.M.


                                               BEST WESTERN EDGEWATER
                                                     56 BRIDGE STREET
                                               SANDPOINT, IDAHO 83864
          Case 3:18-cv-05536-RJB  Document
                 Thomas Klopman December      222 NDT
                                         5, 2018   Filed 05/16/19
                                                       Assgn         Page 35 of 42
                                                             # 26200-10              Page 87


 1                MS. WALDENBERG:         Just reviewing my notes.            Give me

 2 one more minute.          That's all the questions I have for you.

 3 I appreciate your time.

 4                MR. ADAMS:       Let's go off the record for a second.

 5                (Discussion held off the record.)

 6                (Adjournment for lunch.)

 7                MR. ADAMS:       Are you ready?        We are ready when you

 8 are.

 9 EXAMINATION

10 BY MS. KOPIJ:

11         Q.     My name is Dana Kopij.           I represent one of the

12 defendants.        I have some blanket questions I want to ask but

13 I believe were touched on during the first day of your

14 deposition in July, but I just want to get them out on the

15 record clearly.

16                Do you have any personal knowledge regarding the

17 brand names or equipment of any -- strike that.

18                Do you have any personal knowledge regarding the

19 brand names or manufacturers of any equipment or products

20 that your dad worked with or around during his service in

21 the Dutch Merchant Marines?

22         A.     I don't.

23         Q.     Do you have any personal knowledge regarding the

24 brand names or manufacturers of any equipment or products

25 that your dad worked with or around during his employment
       Case 3:18-cv-05536-RJB  Document
              Thomas Klopman December      222 NDT
                                      5, 2018   Filed 05/16/19
                                                    Assgn         Page 36 of 42
                                                          # 26200-10              Page 88


 1 with Bruce Engineering, which I believe was from 1960 to

 2 1964?

 3         A.   I don't.

 4         Q.   Do you have any personal knowledge regarding the

 5 brand names or manufacturers of any equipment or products

 6 that your dad worked with or around during his employment

 7 with E-Conolight?

 8         A.   I don't.

 9         Q.   Do you have any personal knowledge regarding the

10 brand names or manufacturers of any equipment or products

11 that you dad worked with or around during his employment

12 with Tectronix?

13         A.   I don't.

14              MS. KOPIJ:      Thank you, sir.        That's all I have.

15              MR. ADAMS:      Anyone else on the phone who has

16 questions for the witness?

17              MS. ADHIKARI:       I just have one question actually -

18 - or maybe just one.         This is Samantha Adhikari, calling for

19 Walsworth on behalf of Viking.

20              MR. ADAMS:      Go ahead.

21 EXAMINATION

22 BY MS. ADHIKARI:

23         Q.   Hello sir, how are you today?

24         A.   Good.    How are you doing?

25         Q.   Good.   I just want to ask you, sir, do you have
Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 37 of 42




                                 Exhibit 6
Case 3:18-cv-05536-RJB Document 222 Filed 05/16/19 Page 38 of 42
                    IN THE SUPERIOR COURT OF WASHINGTON
                         IN AND FOR PIERCE COUNTY




        ERIC KLOPMAN-BAERSELMAN, as Personal
        Representative for the Estate of
        RUDIE KLOPMAN-BAERSELMAN, deceased,

                     Plaintiffs,

        vs.                                     CASE NO. 17-2-12622-1

        AIR & LIQUID SYSTEMS
        CORPORATION, et al.,

                  Defendants.
        _____________________________________________________




                                                               VOLUME II

                                                          DEPOSITION OF

                                                               RAY SMITH


                                                            TAKEN IN
                                           FRIDAY, DECEMBER 21, 2018
                                                          10:00 A.M.


                                                         HAMPTON INN
                                         315 SOUTHEAST OLYMPIA DRIVE
                                         VANCOUVER, WASHINGTON 98684
       Case 3:18-cv-05536-RJB  Document
                  Ray Smith December       222 NDT
                                     21, 2018   Filed 05/16/19
                                                   Assgn          Page 39 of 42
                                                         # 26200-14               Page 16


 1      A.      Oh, yes.

 2         Q.   What information do you have about that?

 3      A.      Well, I just know that we -- you know, there's a

 4 lot of kitchen, like I said, dishwashers and, you know, our

 5 appliances, that sort of thing.

 6         Q.   Other than home appliances, do you have any

 7 information about Mr. Klopman working with or around any

 8 Westinghouse equipment?

 9      A.      No.

10              MS. FRASER:      Okay.     I think that's all I have,

11 then.    Thank you.

12              MR. ADAMS:      Can the people on the phone who have

13 Merchant Marine clients ask questions.                We're waiting on --

14              MS. KOPIJ:      Do you want me to go, Ben?             This is

15 Dana.

16              MR. ADAMS:      That'd be great.

17              MS. KOPIJ:      Can you hear me, Mr. Smith?

18              THE WITNESS:      Yes, I can.

19 EXAMINATION

20 BY MS. KOPIJ:

21         Q.   Okay.    Good morning.        My name is Dana Kopij. I'm

22 sorry I'm not there in person.             I have just some very brief

23 questions.     It's my understanding from your prior answers

24 that you have no personal knowledge regarding the brand

25 names or manufacturers of any equipment or products that
       Case 3:18-cv-05536-RJB  Document
                  Ray Smith December       222 NDT
                                     21, 2018   Filed 05/16/19
                                                   Assgn          Page 40 of 42
                                                         # 26200-14                Page 17


 1 Rudie Klopman-Baerselman worked with or around during his

 2 work in the Dutch Merchant Marines; is that correct?

 3      A.     That's correct.

 4      Q.     Do you have any personal knowledge regarding the

 5 brand names or manufacturers of any equipment or products

 6 that Mr. Klopman-Baerselman worked with or around during his

 7 employment with Bruce Engineering from 1960 to 1964?

 8      A.     No.

 9      Q.     Do you have any personal knowledge regarding the

10 brand names or manufacturers of any equipment or products

11 that Mr. Klopman-Baerselman worked with or around during his

12 employment with Econolite from 1964 to 1967?

13      A.     Somewhat as far as he worked together with my dad

14 at that company.       I was very young --

15      Q.     Do you have any personal knowledge regarding the

16 brand name or manufacturers of any of the equipment or

17 products that he worked with or around at that employment?

18             MR. ADAMS:       Sorry, Dana.       He wasn't finished with

19 his answer.       I know it's hard on the phone.

20             MS. KOPIJ:       Oh, I'm sorry.        I didn't mean to

21 interrupt you.

22             THE WITNESS:       That's okay.        I just knew that he

23 worked with electrical -- you know the electrical parts, the

24 electrical boxes.       Other than that, there was some paint

25 involved.     I'm not sure what kind of paint it was.                  I know
       Case 3:18-cv-05536-RJB  Document
                  Ray Smith December       222 NDT
                                     21, 2018   Filed 05/16/19
                                                   Assgn          Page 41 of 42
                                                         # 26200-14               Page 18


 1 he did some painting.

 2 BY MS. KOPIJ:

 3      Q.      Okay.    Are you done with your answer, sir?

 4      A.     Yes.

 5      Q.      Okay.    I just didn't want to overstep.               Do you

 6 know the brand names or manufacturers of any of the

 7 equipment or products that Mr. Klopman-Baerselman worked

 8 with or around during that employment at Econolite?

 9      A.     No.

10      Q.      Okay.    And other than those products you

11 identified in your deposition testimony yesterday with

12 respect to Tektronix, do you have any personal knowledge

13 regarding any other brand names or manufacturers of

14 equipment or products that Mr. Klopman-Baerselman worked

15 with or around during his employment at Tektronix?

16      A.     Well, we used all kinds of brands as far as

17 equipment.    I would say hundreds and hundreds of different

18 things from all over the world.

19      Q.      Okay.    Other than the names that you gave us

20 yesterday, can you think of any other brand names of

21 equipment or manufacturers of equipment?

22      A.     No.    I can't remember.         I can't remember the

23 names.

24      Q.      Okay.    Thank you.

25      A.     I can see these -- this equipment in my mind but I
       Case 3:18-cv-05536-RJB  Document
                  Ray Smith December       222 NDT
                                     21, 2018   Filed 05/16/19
                                                   Assgn          Page 42 of 42
                                                         # 26200-14               Page 19


 1 can't remember the names.

 2             MS. KOPIJ:       Okay.     Thank you, sir.        That's all I

 3 have at this time.

 4             MR. ADAMS:       Anyone else on the phone who is going

 5 to be pretty quick?

 6             MR. CLONTS:       This is Kevin --

 7             MS. WILLIAMS:        Yeah, me.

 8             MR. CLONTS:       Let me go first here, real quick.

 9 EXAMINATION

10 BY MR. CLONTS:

11      Q.     This is Kevin Clonts.           I was in the room with you

12 yesterday, sir.       Do you have any personal knowledge of the

13 tools, the brand name or manufacturer of the tools that Mr.

14 Klopman used during his time at Tektronix?

15      A.     All right.       You probably have to specify what kind

16 of tools because there, again, such a variety of tools. Are

17 you interested in just power tools or hand tools?

18      Q.     Sure.     Why don't we start with power tools.

19      A.     Milwaukee -- pretty much all the main brands that

20 were out there.       Milwaukee is one of the larger ones, the

21 most common one as far as saws, drills, that type of thing.

22 We had Northern Tool --

23      Q.     What was that again, sir?

24      A.     Northern Tools.          I'm not sure --

25      Q.     I'm sorry, could you spell that?               It's hard to
